UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2353


JANINE PERRY WEBER,

                Plaintiff - Appellee,

          v.

MELISSA SUE DANCY OLIVER,

                Defendant – Appellant,

          and

LINCOLN NATIONAL      LIFE   INSURANCE   COMPANY,   d/b/a   Lincoln
Financial Group,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:13-cv-00031-RGD-LRL)


Submitted:   May 22, 2014                      Decided:     June 6, 2014


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan L. Stone, NORRIS & ST. CLAIR P.C., Virginia Beach,
Virginia, Steven G. Owen, COURTHOUSE LAW GROUP, Virginia Beach,
Virginia, for Appellant. Samuel W. Meekins, Jr., Cartwright R.
Reilly, WOLCOTT RIVERS & GATES, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Melissa    Sue    Dancy    Oliver   appeals    from    the   district

court’s judgment granting Janine Perry Weber’s motion to dismiss

Oliver’s claims against Weber.              We have reviewed the record and

find no reversible error.               Accordingly, we affirm the district

court’s judgment.             Weber v. Oliver, No. 2:13-cv-00031-RGD-LRL

(E.D.   Va.    Oct.     31,    2013).      We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           3